Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McElroy (2003/0047895).
Consider Claim 1, McElroy discloses a wheeled saw support apparatus comprising: a base platform (125) having a base top side, a base bottom side, a base front side, a base back side, a base left side, and a base right side; a plurality of wheels (101) coupled to the base bottom side; a pair of side supports (108) coupled to the base top side adjacent the base front side (Para 22), the pair of side supports comprising a left side support and a right side support coupled adjacent the base left side and the base right side, respectively; a pair of crossbars (109) coupled to the pair of side supports, each crossbar extending between a support inner side of each side support; and a plurality of mounting clamps (112) coupled to the pair of crossbars, the plurality of mounting clamps being configured to secure a circular saw (150) to the pair of crossbars.
Allowable Subject Matter
Claim13 allowed.
Claims 2-12 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Although the prior art discloses all the features of the claimed invention, as described in Claim 1, and further teaches the support inner side of each side support having a support channel, the base platform including a perimeter portion and a central portion, a pair of triangular support gussets coupled to the base top side, a pair of support extensions, the prior art does not disclose or render obvious, absent impermissible hindsight, these features in combination with the pair of crossbars being slidably coupled within the support channel of each side support, as required by Claim 2, the pair of side supports being hingingly coupled to the base top side and moving between an extended position perpendicular to the base top side and a folded position adjacent the base top side, as required by Claim 4, each crossbar having a crossbar channel extending through a crossbar mount side; each mounting clamp being slidably coupled to the crossbar channel, as required by Claim 5, the central portion being a wire mesh, as required by Claim 8, the pair of triangular support gussets being selectively engageable with the pair of side supports, as required by Claim 10 or the pair of support extensions being selectively engageable with the pair of side supports, as required by Claim 11.
Claims 3, 6, 7, 9 and 12 depend from the claims containing allowable subject matter above.
Claim 13 is allowed for containing multiple instances of the above allowable subject matter.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN A EVANS whose telephone number is (571)270-7022. The examiner can normally be reached 9-4 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James A Shriver can be reached on (303) 297-4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

/BRYAN A EVANS/Primary Examiner, Art Unit 3618